FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 25, 2021

                                    No. 04-20-00594-CV

                                      Judy FREEMAN,
                                          Appellant

                                              v.

     Kundu JOHNSON, as Independent Administrator of the Estate James Phillip Johnson,
                                     Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2020CV01100
                       Honorable David J. Rodriguez, Judge Presiding


                                       ORDER
       Appellant’s brief was due by March 24, 2021. On that day, appellant filed a motion
requesting a forty-five day extension of time to file her brief. After consideration, we GRANT
the motion and ORDER appellant to file her brief by April 19, 2021.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court